Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 06/18/2021.
To note: Claims 1-22 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, b) converting the logarithmic function formed, which is dependent on arguments of the state of charge and the temperature, into an addition of a first logarithmic term, which is dependent on the state of charge, and a second logarithmic term, which is dependent on the temperature; c) linearly approximating, in each case independently of one another, both logarithmic terms in each of the time steps which are predefinable for the purpose of subdividing a usage planning period; and d) calculating the non-linear function for determining the calendrical aging by applying an exponential function to the logarithm from step a).

Claim 11 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, a) form a logarithm of the non-linear function for determining the calendrical aging, b) wherein the logarithmic function formed, which is dependent on arguments of the state of charge and the temperature, can be converted into an addition of a first logarithmic term, which is dependent on the state of charge, and a second logarithmic term, which is dependent on the temperature, c) wherein both logarithmic terms are linearly approximable, in each case independently of one another, in each of the time steps which are predefinable for the purpose of subdividing a usage planning period, d) wherein the non-linear function for determining the calendrical aging is calculable by applying an exponential function to the logarithm from feature a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwane et al. (US Patent Number 2006/0208704 A1) discloses a method for calculating charged rate of a secondary battery by determining the coefficients of a quadric or more exponential damping function which approximates time characteristic of the open circuit voltage of the secondary battery by recursive calculation with plural measured voltage values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862